Title: To Thomas Jefferson from Feger, Gramont & Cie., 2 June 1787
From: Feger, Gramont & Cie.
To: Jefferson, Thomas



Monsieur
Bordeaux Le 2 Juin 1787

Nous sommes bien impatients d’apprendre vôtre heureux retour dans la capitale, et nous vous renouvellons bien sincèrement nos regrets de n’avoir pas eu le bonheur de vous posseder plus longtems.
Il nous est venu, depuis votre départ, une lettre pour vous que nous adressons aujourdhui à Mr. Grand en le remerciant de son attention à nous procurer votre Connoissance.
Nous avons chargé, suivant vos Ordres, Six dousaines de bouteilles de vin de Chateaux Margaux, en trois caisses, sur le Navire le Comte d’artois, et nous les adressons à Mr. Frances Eppes à Eppington à qui nous en remettons le connoissement.
Et nous adressons aujourdhui le restant de la Barique de vin, en quatre caisses de 45 Bouteilles, à Mr. Garovey à Rouen, avec priere de vous les faire passer et nous lui en remettons également le connoissement.
Voici la facture du tout montant à £.747.11s., que nous portons au Compte de Mr. Grand avec qui vous voudrés bien vous en entendre.
Nous vous renouvellons les assurances des Sentiments de zèle et de Respect avec lesquels nous avons l’honeur D’être Monsieur Vos trés humbles et trés obeissants serviteurs,

Feger Gramont & C[ie]

